—In an action, inter alia, to recover on certain notes and guarantees, the defendants appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated August 13, 1997, which denied their motion to vacate (1) a judgment of the same court (Lama, J.), entered July 16, 1996, which, upon their failure to respond to the plaintiffs motion for summary judgment, is in favor of the plaintiff and against the defendant Frederick K. Martin in the total amount of $194,249.61 and against the defendant Frederick K. Martin, Inc., in the total amount of $157,211.35, and (2) a judgment of the same court (Gowan, J.), entered January 8, 1997, which, after an inquest, is in favor of the plaintiff and against them in the sum of $5,293.75 for attorney’s fees.
Ordered that the order is affirmed, with costs.
The defendants’ attorney failed to oppose the plaintiffs motion for summary judgment. This failure was part of a pattern of “repeated neglect” rather than an “isolated, inadvertent mistake” (Chery v Anthony, 156 AD2d 414, citing McCarthy v Chef Italia, 105 AD2d 992). The Supreme Court did not improvid'ently exercise its discretion in concluding, under these circumstances, that there was no reasonable excuse for the default (see also, Roussodimou v Zafiriadis, 238 AD2d 568; Kolajo v City of New York, 248 AD2d 512; Rock v Schwartz, 244 AD2d 542).
The defendants’ remaining contentions are without merit. Bracken, J. P., O’Brien, Sullivan and Goldstein, JJ., concur.